DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 5, and 6 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Furumi et al (US 2019/0344415), hereinafter Furumi.

Regarding claim 1, Furumi discloses an electric nail gun (Fig. 35, item 200) comprising: 
a machine body (Fig. 35, item 201); 
a muzzle unit (Fig. 35, item 207, 203, 248, 318) that includes 
a muzzle seat (Fig. 35, item 203, 248) connected to said machine body and adapted for loading a nail along an axis (Para. 0228-0230), and 
a safety component (Fig. 35, item 207, 318) mounted movably to said muzzle seat, and having a contact portion (Fig. 35, item 207) adapted for making contact with a workpiece to initiate movement of said safety component relative to said muzzle seat along the axis (Para. 0230);
a cylinder unit (Fig. 35, item 204, 210, 211, 212, 217, 221, 229) that is disposed in said machine body, and that includes 
a striking cylinder (Fig. 35, item 204, 229) connected to said muzzle unit, defining a cylinder space that is elongated along the axis (Fig. 35, item 204), and having an open end (Fig. 35, item 229) (Para. 0219-0222), 
at least one storage chamber (Fig. 28, item 210) connected to said striking cylinder, defining an internal space (Fig. 35, item 210) that is adapted for storing pressurized air, and having an open end (Para. 0222), and 
a sealing cap (Fig. 28, 35, item 221) coupled to said striking cylinder and said at least one storage chamber, said open ends of said striking cylinder and said at least one storage chamber cooperating with said sealing cap (Para. 0220) to define an air space (Fig. 35, item 231) that is in spatial communication with said cylinder space and said internal space (Para. 0220); 
a valve unit (Fig. 35, item 214, 225) that includes an air valve (Fig. 35, item 225) disposed in said air space of said cylinder unit, and being co-movable with said safety component (Para. 0228, when the safety component 207 is moved upwards, the trigger can be activated, therefore moving the air valve 225) along the axis from a closed position (Fig. 35, closed position is when valve 225 contacts cylinder 204), where said air valve is coupled to said open end of said striking cylinder to prohibit the pressurized air stored in said air space from flowing into said cylinder space (Para. 0222), to an open position (Fig. 35, open position is when valve 225 is spaced apart from cylinder 204), where said air valve is disposed away from said open end of said striking cylinder to allow the pressurized air stored in said air space to flow into said cylinder space (Para. 0222); and 
a nail-striking unit (Fig. 35, item 205, 226, 227) that includes a piston (Fig. 35, item 226) movably disposed in said cylinder space of said striking cylinder (Para. 0221), and a striking member (Fig. 35, item 227) connected co-movably to said piston, and extending along the axis into said muzzle seat (Para. 0221); 
wherein, when said air valve is at the open position, said piston is urged by the pressurized air flowing into said cylinder space to move along the axis (Para. 0221), thereby moving said striking member to strike the nail (Para. 0221).

Regarding claim 2, Furumi discloses the electric nail gun wherein said valve unit further includes a connecting component (Fig. 35, item 214) mounted to said striking cylinder and movable relative to said striking cylinder along the axis (Para. 0218-0222), said connecting component interconnecting said air valve and said safety component when said air valve moves from the closed position to the open position (Para. 0218-0222).

Regarding claim 5, Furumi discloses the electric nail gun wherein said muzzle unit further includes a resilient member (Fig. 35, item 254) mounted between said muzzle seat and said safety component for biasing said safety component away from said valve unit along the axis (Fig. 35, item 254) (Para. 0230-0232).

Regarding claim 6, Furumi discloses the electric nail gun wherein: said air valve of said valve unit has opposite outer and inner surfaces (Fig. 35, item 225) facing respectively said air space and said cylinder space when said air valve is at the closed position (Fig. 35), and at least one air-releasing hole (Fig. 35, item 223) extending through said inner and outer surfaces (Para. 0220-0222); said valve unit further includes at least one unidirectional valve (Fig. 35, item 214) mounted to said air valve, and openably sealing said at least one air-releasing hole (Para. 0220-0222); and when said air valve is at the closed position, movement of said piston toward said air valve pressurizes air in said cylinder space (Para. 0220-0222), such that the pressurized air opens said at least one unidirectional valve to flow into said air space via said at least one air-releasing hole (Para. 0220-0222).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Furumi in view of Yasutomi et al (US 2019/0168366), hereinafter Yasutomi.

Regarding claim 8, Furumi is silent about the electric nail gun wherein said nail-striking unit further includes: a cogged portion co-movably connected to said piston, and extending in the direction of the axis; and a lifting gear rotatably mounted to said muzzle seat, disengageably engaging said cogged portion, and being rotatable by electric power to move said cogged portion and said piston along the axis toward said air valve.
However, Yasutomi teaches a nail-striking unit (Fig. 3, item 10) including: a cogged portion (Fig. 3, item 25, 26) co-movably connected to said piston, and extending in the direction of the axis (Para. 0042); and a lifting gear (Fig. 3, items 28, 48, 49, 77) rotatably mounted to said muzzle seat, disengageably engaging said cogged portion (Para. 0048-0049), and being rotatable by electric power to move said cogged portion and said piston along the axis toward said air valve (Para. 0048-0049).
It would have been obvious to a person of ordinary skill in the art at the effective filing date of the invention to modify the nail gun of Furumi to include the cogged portion and lifting gear of Yasutomi. A person of ordinary skill in the art would have been motivated to make such change in order to effectively and efficiently return the piston to the position to be fired again.

Regarding claim 9, Furumi is silent about the electric nail gun wherein: the rotation of said lifting gear is unidirectional; and a periphery of said lifting gear is formed with a toothed section and an untoothed section such that said cogged portion is moved by said lifting gear toward said air valve when said toothed section engages said cogged portion, and that said cogged portion is not driven by said lifting gear when said toothed section disengages said cogged portion and when said untoothed section is adjacent to said cogged portion.
However, as combined above, Yasutomi teaches the rotation of said lifting gear is unidirectional (Para. 0048-0049); and a periphery of said lifting gear is formed with a toothed section (Fig. 3, item 77A) and an untoothed section (Fig. 3, item 77) such that said cogged portion is moved by said lifting gear toward said air valve when said toothed section engages said cogged portion (Para. 0048-0049), and that said cogged portion is not driven by said lifting gear when said toothed section disengages said cogged portion and when said untoothed section is adjacent to said cogged portion (Para. 0048-0049).

Allowable Subject Matter
Claims 3, 4, and 7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 3, the prior art of record fails to disclose, teach, or fairly suggest an electric nail gun comprising a valve unit having a connecting component which includes two guide rods that are mounted to said striking cylinder and that are movable relative to said striking cylinder, said air valve being connecting co-movably to said connecting component.  The prior art of record that comes closest to teaching these limitations is Furumi (US 2019/0344415), Yasutomi (US 2019/0168366), Bauer (US 2019/0134795), and Akutsu (US 2014/0158740). Furumi, Yasutomi, Bauer, and Akutsu all teach an electric nail gun having a value unit.  However, Furumi, Yasutomi, Bauer, and Akutsu all fail to teach the value unit having a connecting component which includes two guide rods that are mounted to said striking cylinder and that are movable relative to said striking cylinder, said air valve being connecting co-movably to said connecting component.  Additionally, it would require an unreasonable combination of references that would not suffice for a realistic case of obviousness.

Regarding claim 4, claim 4 is allowable because it depends from claim 3.

Regarding claim 7, the prior art of record fails to disclose, teach, or fairly suggest an electric nail gun wherein said at least one air-releasing hole includes a plurality of air-releasing holes that are arranged angularly around said air valve; said at least one unidirectional valve includes one unidirectional valve, said unidirectional valve being configured as an O-ring, and surrounding said air valve such that said unidirectional valve openably seals said air-releasing holes; and when said air valve is at the closed position, and when said piston moves toward said air valve, said unidirectional valve is pushed by the air flowing from said cylinder space into said air-releasing holes to unseal said air-releasing holes.  The prior art of record that comes closest to teaching these limitations is Furumi (US 2019/0344415), Yasutomi (US 2019/0168366), Bauer (US 2019/0134795), and Akutsu (US 2014/0158740).  Furumi, Yasutomi, Bauer, and Akutsu all teach an electric nail gun.  However, Furumi, Yasutomi, Bauer, and Akutsu all fail to teach the electric nail gun wherein an at least one air-releasing hole includes a plurality of air-releasing holes that are arranged angularly around said air valve; said at least one unidirectional valve includes one unidirectional valve, said unidirectional valve being configured as an O-ring, and surrounding said air valve such that said unidirectional valve openably seals said air-releasing holes; and when said air valve is at the closed position, and when said piston moves toward said air valve, said unidirectional valve is pushed by the air flowing from said cylinder space into said air-releasing holes to unseal said air-releasing holes.  Additionally, it would require an unreasonable combination of references that would not suffice for a realistic case of obviousness.

Response to Arguments
Applicant's arguments filed 03/24/2022 have been fully considered but they are not persuasive for the following reasons:
Regarding Applicant’s arguments that the air valve of Furumi is not co-movable with the safety component, Examiner disagrees.  As Applicant admits, in Furumi, “the movement of the air valve 225 is partly attributable to the upward movement of the safety component 207”, meaning when the safety component moves, the air valve moves and thus the air valve of Furumi is co-movable with the safety component.  Applicant points out that the movement of the air valve is also attributable to the activation of the trigger.  However, Examiner notes the current claimed limitations do not require the air valve being moved solely by the movement of the safety component.  Therefore the rejection is maintained.
Regarding Applicant’s argument that “movement of the air valve 225 is not directly caused by movement of the safety component 207” in Furumi, Examiner notes Applicant’s claimed limitations do not require the movement of the air valve be directly caused by movement of the safety component.  The air valve of Furumi is co-movable with the safety component 207 because when the safety component 207 moves, the air valve 225 moves.  Therefore the rejection is maintained.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VERONICA MARTIN whose telephone number is (571)272-3541. The examiner can normally be reached Monday-Thursday 8:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Kinsaul can be reached on (571)270-1926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/VERONICA MARTIN/Examiner, Art Unit 3731                                                                                                                                                                                                        
/ANNA K KINSAUL/Supervisory Patent Examiner, Art Unit 3731